Title: To Alexander Hamilton from Otho H. Williams, 20 March 1794
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore, March 20, 1794. “Your letter of the 5th Instant respecting the suits against Mr. Vochez & Co. was duly received. But, owing to the confinement of the Collector, was not communicated to the Attorney of the District until about a Week past.… I have also the honor of your letter respecting arrangements to be made with the British Consul relative to French prizes &c—and that business is about to be adjusted.…”
